DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/7/21 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/7/21 was filed after the mailing date of the notice of allowance on 11/3/21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is not understood how a “connection point” can change in form. The recitation that the “connection points of the ventricular anchors form: a first diameter during movement… and a second diameter after release of the annular valve body, the second diameter being larger than the first diameter” seems to be confusing. It might be more clear if the intent of detailing the concept is that the location of the connection points move, then maybe recite that as the annular valve body expands the positioning or location moves. 

Allowable Subject Matter
The indicated allowability of claim 1 is withdrawn in view of the newly discovered reference(s) to Delgado 10842627 cited in Applicant’s new IDS.  Rejections based on the newly cited reference(s) follow.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claim(s) 1-4,8,10-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Delgado et al. (10842627), please note the provisional application claimed for priority antedates Applicant’s priority.  Delgado et al. disclose a method of implanting an expandable prosthetic valve within a native mitral valve between a heart atrium and a heart ventricle, see for example Fig. 17. Fig. 15 shows the prosthetic valve constrained from expansion in a radially-contracted configuration during delivery and including an annular valve body (end piece or distal element), a plurality of ventricular anchors (lower paddles), and a plurality of atrial anchors (upper clamps), the plurality of atrial anchors and the plurality of ventricular anchors being connected to and extending from the annular valve body, the method comprising: Fig. 16 shows how the delivery system releases the plurality of ventricular anchors from the radially-contracted configuration such that terminal ends of the ventricular anchors deflect radially outward partially, relative to the annular valve body, while the ventricular anchors are situated within the atrium: releasing the plurality of atrial anchors from the radially-contracted configuration while the atrial anchors are situated within the atrium:
Fig. 17 shows moving the released ventricular anchors through the mitral valve and into the ventricle; and after moving the released ventricular anchors from the atrium to the ventricle, Fig. 20 shows releasing the annular valve body while the released ventricular anchors are in the ventricle and the released atrial anchors are in the atrium, thereby anchoring the prosthetic valve within the mitral valve. Regarding claim 2,  it can be seen (Fig. 18) the annular valve body is released within the ventricle. With respect to claims 3,4  the ventricular anchors are released prior to release of the atrial anchors, see Fig. . 

Allowable Subject Matter
Claims 5, 6,9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 17-22 are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E PELLEGRINO whose telephone number is (571)272-4756. The examiner can normally be reached 8:30am-5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Sweet can be reached on 571-272-4756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 







/BRIAN E PELLEGRINO/Primary Examiner, Art Unit 3799